Case 3:20-mc-51550-RHC-APP ECF No. 20, PageID.274 Filed 04/16/21 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

    WEST PALM BEACH
    ACQUISITIONS, INC., doing
    business as GREENWAY KIA                    Case No. 3:20-mc-51550
    WEST PALM BEACH, and THE                    District Judge Robert H. Cleland
    FLORIDA DEPARTMENT OF                       Magistrate Judge Anthony P. Patti
    HIGHWAY AND MOTOR
    VEHICLES,

                Plaintiffs,

    v.

    KIA MOTORS AMERICA, INC.,

           Defendant.
_________________________/

 ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
INITIATING MOTION TO COMPEL ENFORCEMENT OF ITS RULE 45
SUBPOENA AGAINST NON-PARTY URBAN SCIENCE APPLICATIONS,
                     INC. (ECF No. 1)

         This matter came before the Court for consideration of Plaintiff West Palm

Beach Acquisitions, Inc.’s initiating motion1 to compel enforcement of its Rule 45

subpoena against non-party Urban Science Applications, Inc. (Urban Science)

(ECF No. 1), Urban Science’s response in opposition (ECF No. 7), Defendant Kia

Motors America, Inc.’s response in opposition (ECF No. 8), Plaintiff’s reply briefs



1
 The instant motion is related to an underlying action currently pending in the
United States District Court for the Middle District of Florida.
Case 3:20-mc-51550-RHC-APP ECF No. 20, PageID.275 Filed 04/16/21 Page 2 of 5




(ECF Nos. 12 & 13), and the joint list of unresolved issues (ECF No. 19). Judge

Cleland referred this motion to me for a hearing and determination. (ECF No. 14.)

A hearing via Zoom technology was held on April 15, 2021, at which counsel for

the parties as well as non-party Urban Science appeared, and the Court entertained

oral argument regarding the motion.

      As stated in the joint list of unresolved issues (ECF No. 19, PageID.271-

272) and confirmed by counsel on the record, two issues remain for resolution by

the Court: (1) whether Urban Science’s privilege log submitted in response to the

subpoena is deficient; and (2) whether Urban Science should be compelled to

search for and produce documents related to its work with customers or clients

beyond Defendant. Upon consideration of the motion papers and oral argument,

and for all of the reasons stated on the record by the Court, which are hereby

incorporated by reference as though fully restated herein, Plaintiff’s initiating

motion to compel (ECF No. 1) is GRANTED IN PART and DENIED IN PART.

      To the extent Plaintiff requests clarification of Urban Science’s privilege

log, that request is GRANTED. By Thursday, April 29, 2021, Urban Science

SHALL revise its privilege log to indicate whether its objections under the work

product doctrine are based on factual or mental impression work product and, if

necessary, supplement the privilege log to identify all individuals included on the

e-mail threads it has objected to producing on the basis of attorney-client privilege.


                                           2
Case 3:20-mc-51550-RHC-APP ECF No. 20, PageID.276 Filed 04/16/21 Page 3 of 5




      To the extent Plaintiff requests that the Court compel Urban Science to

search for and produce documents related to its work with customers other than

Defendant, that request is DENIED. The Court finds such information irrelevant

to the underlying action for the extensive reasons stated on the record, and as

supported by the Declaration of Jay R. Lytle, attached to Urban Science’s response

brief (ECF No. 7-2, PageID.119-120, ¶¶ 4-7, 9). See Fed. R. Civ. P. 26(b)(1). And

in the alternative, the Court finds that compelling the search and production of

documents related to other customers would be unduly burdensome to Urban

Science, especially in light of its status as a non-party to the underlying action and

the geographically varied, “siloed” variety in which the information is developed

and maintained. (ECF No. 7-2, PageID.119-120, ¶¶ 7-8.) See Fed. R. Civ. P.

45(d)(1) (“A party or attorney responsible for issuing and serving a subpoena must

take reasonable steps to avoid imposing undue burden or expense on a person

subject to the subpoena.”). See also In re Modern Plastics Corp., 890 F.3d 244,

251 (6th Cir. 2018) (reasoning that to determine whether a subpoena is unduly

burdensome under Rule 45, a court may consider the non-party status of the

subject of the subpoena). Further, the subpoena, on its face and as confirmed by

declaration, requests documents containing trade secrets or other confidential

research, development, or commercial information, the disclosure of which the

Court is permitted to quash or modify under Fed. R. Civ. P. 45(d)(3)(B). In this


                                           3
Case 3:20-mc-51550-RHC-APP ECF No. 20, PageID.277 Filed 04/16/21 Page 4 of 5




regard, the Court finds that such action is warranted in light of, inter alia: (1) the

secrecy and confidentiality of the information, and “siloed environment” in which

the information and data is developed and maintained; and, (2) the interests of

Urban Science’s other clients, many of whom are direct competitors and all of

which are likewise non-parties to the Florida lawsuit, in the information and data

which was developed on their behalf. (ECF No. 7-2, PageID.119-120, ¶¶ 4-7, 9-

12.)

       Finally, as explained on the record and taking into consideration the

discoverability and proportionality factors set forth in Fed. R. Civ. P. 26(b)(1),

even if the information sought were marginally relevant for purposes of

impeachment or otherwise, the Court: (1) does not agree with Plaintiff’s

assessment that this information is “integral to [its] case” (ECF No. 12,

PageID.244), i.e., “to the issues at stake in this action,”; (2) notes that Plaintiff’s

expert was able to prepare his report without it; (3) observes that the report and

data prepared for Defendant should be subject to appropriate scrutiny without it;

and (4) finds that the burden or expense of the proposed discovery “outweighs its

likely benefit.” Fed. R. Civ. P. 26(b)(1).




                                             4
Case 3:20-mc-51550-RHC-APP ECF No. 20, PageID.278 Filed 04/16/21 Page 5 of 5




      For the reasons stated on the record and neither party having fully prevailed,

the Court awards no costs. See Fed. R. Civ. P. 37(a)(5)(C).2

    IT IS SO ORDERED.

Dated: April 17, 2021                  ______________________
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




2
 The attention of the parties is drawn to Fed. R. Civ. P. 72(a), which provides a
period of fourteen (14) days after being served with a copy of this order within
which to file objections for consideration by the district judge under 28 U.S.C. §
636(b)(1).

                                         5
